Citation Nr: 1021146	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-01 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Navy, 
with active service from November 1964 to January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2008 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office in 
St/ Louis, Missouri (the RO) which denied the Veteran's claim 
for TDIU.  The Veteran expressed disagreement with that 
decision later that same month and the RO's findings were 
confirmed in a December 2008 statement of the case (SOC).  An 
appeal was perfected with the submission of the Veteran's 
substantive appeal (VA Form 9) in January 2009.  

By a rating decision dated in October 2007, the RO increased 
the disability rating assigned for the Veteran's service-
connected right shoulder disability to 40 percent, effective 
June 26, 2007.  The Veteran expressed his disagreement with 
the assigned disability rating in November 2007 and was 
furnished a SOC in April 2008.  He did not perfect his appeal 
by filing a VA Form 9 or similar document.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  Accordingly, that 
issue is not in appellate status and will be discussed no 
further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand of the Veteran's TDIU claim is 
necessary.  The Board regrets the delay caused by this 
remand.  After a thorough review of the claims file, however, 
the Board finds that further evidentiary development of this 
issue is necessary prior to a final adjudication of the 
claim.

Initially, the Board notes that awards of TDIU are governed, 
in part, by 38 C.F.R. § 4.16(a) (2009).  Under that 
regulation, total disability ratings for compensation can be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, the disability 
must be ratable at 60% or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40% or more, and sufficient additional disability 
to bring the combined rating to 70% or more.  See also 38 
C.F.R. §§ 3.340, 3.341 (2009).  

In the present case, the percentage requirements of the 
regulation have not been satisfied.  The Veteran has only one 
service-connected disability; recurrent right (dominant), 
shoulder dislocation with history of capsulorrhaphy and 
degenerative changes evaluated as 40 percent disabling.  
Thus, a schedular award of TDIU cannot be awarded.  See 38 
C.F.R. § 4.16(a) (2009).  

Failure to satisfy these percentage standards, however, is 
not an absolute bar to a grant of a TDIU.  Under 38 C.F.R. § 
4.16(b), if a Veteran is shown to be unemployable by reason 
of service-connected disabilities, but fails to meet the 
percentage standards in § 4.16(a), the case must be submitted 
to the Director of the VA Compensation and Pension Service 
for extraschedular consideration.  

Throughout the current appeal, the Veteran has contended that 
his service-connected right shoulder disability has resulted 
in his unemployability.  See e.g., the Veteran's November 
2007 claim.  The competent evidence of record reflects that 
the Veteran last worked in approximately 1994 when he was 
employed as an automobile mechanic.  The July 2007 VA joints 
examination report reflects that he was terminated from the 
position because of "poor productivity secondary to the 
[right] shoulder."  Since that time, the Veteran has 
intermittently performed lawn maintenance during the summer 
months.  See the July 2007 VA joints examination and the 
Veteran's July 2008 VA Form 8940 (Application for Increased 
Compensation Based on Unemployability)  

Review of the Veteran's claims file reflects that Veteran's 
most recent VA joint examination was completed in July 2007.  
In this case, the July 2007 VA examiner did not adequately 
discuss the effects of the Veteran's service-connected right 
shoulder disability on his ability to obtain substantially 
gainful employment.  In Faust v. West, 13 Vet. App. 342 
(2000), the Court of Appeals for Veterans Claims (the Court) 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a Veteran actually works and without regard to a 
Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a Veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability.

The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

At the outset, the Board notes that the July 2007 VA examiner 
was not provided the Veteran's claims file in connection with 
the VA examination.  As such, all medical and occupational 
histories were provided by the Veteran.  Moreover, while the 
July 2007 VA examiner commented that the Veteran's service-
connected right shoulder disability caused the him to be 
terminated from his previous employment, the VA examiner 
merely reiterated the Veteran's contentions.  Importantly, 
the examiner did not discuss the effects that the Veteran's 
service-connected right shoulder disability has on his 
ability to obtain and maintain substantially gainful 
employment.

Accordingly, the Board finds that there is insufficient 
medical evidence to decide the claim.  Further, the Board 
concludes that a VA examination and medical opinion is 
required to determine whether his service-connected right 
shoulder disability precludes substantially gainful 
employment.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Review of the Veteran's claims file reflects that the Veteran 
suffers from several nonservice-connected conditions, to 
include arthritis, seizure disorder with blackouts due to 
head trauma secondary to a history of boxing, vertigo, 
hypertension and gastroesophageal reflux disease (GERD).  See 
an August 2007 VA outpatient treatment record.  The Veteran 
has stated that he currently receives all of his care through 
the VA facility in Poplar Bluff, Missouri.  Despite the 
apparent severity of the Veteran's service-connected and 
nonservice-connected conditions, relatively few VA treatment 
records are associated with the Veteran's claims file.  Any 
outstanding treatment records may be pertinent to the 
Veteran's TDIU claim.  As, however, VA is on notice that 
there may be additional records that may be applicable to the 
Veteran's claim, these records are relevant and must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also 38 U.S.C.A. § 5103A(c)(2) and 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  

Further, the Board notes that the Veteran has received 
treatment at the Missouri Delta Medical Center.  VA 
previously obtained medical records from this facility in 
connection with the Veteran's claim concerning his service-
connected right shoulder.  However, at that time, VA only 
requested treatment records which dealt with the Veteran's 
right shoulder.  In light of the Veteran's claim for TDIU, 
the Board concludes that all of the Veteran's treatment 
records be obtained in order to determine the Veteran's 
complete disability picture.  

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdictions (AOJ) for the following actions:

1.  Obtain copies of records of any 
treatment that the Veteran may have 
received at the VA facility in Poplar 
Bluff, Missouri.  Associate all such 
available records with the claims file.  

2.  Contact the Veteran to identify all 
private physicians from whom he has 
received treatment since 1994.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these 
records and obtain them or ask the 
Veteran to submit such records.  In 
particular, the AOJ should obtain all of 
the Veteran's treatment records from the 
Missouri Delta Medical Facility.  All 
attempts to secure these records, and any 
response received, must be documented in 
the claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.  

3.  Schedule the Veteran for an 
appropriate examination to evaluate the 
effects of his service-connected right 
shoulder disability on his ability to 
obtain substantially gainful employment.

The examination should be conducted by 
person who is qualified to conduct such 
an examination and offer an opinion 
regarding the Veteran's ability to 
procure, and to maintain, gainful 
employment.  The examiner should be 
provided with the claims file for review 
in conjunction with this examination.

Specifically, the examiner is requested 
to offer an opinion as to whether the 
Veteran's service-connected right 
shoulder disability is in and of itself 
so severe as to preclude substantially 
gainful employment.  If the Veteran's 
nonservice-connected disabilities 
preclude substantially gainful 
employment, such should be stated.  

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular 
field, which could also potentially be 
due to external bases such as economic 
factors, but rather to all reasonably 
available sources of employment under the 
circumstances.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991)

All opinions are to be accompanied by a 
clear rationale consistent with the 
evidence of record.

4.  Then, readjudicate the claim for 
entitlement to TDIU.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board notes that the Veteran has an extensive history of 
failing to appear for prior VA examinations.  In particular, 
the Veteran failed to appear for VA examinations in October 
1993, January 1994, July 1995, October, 1995, February 2004 
and April 2006.  No action is required of the Veteran until 
he is notified by the RO; however, the Veteran is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


